Exhibit 10.5.2

 

BIO-REFERENCE LABORATORIES, INC.

2005 SENIOR MANAGEMENT INCENTIVE BONUS PLAN

TERMS OF THE PLAN

 

Terms

 

A.                                   The 2005 Senior Management Incentive Bonus
Plan will provide bonuses to the employee participants based on Operating Income
as a percentage of Net Revenues as reported on the Corporation’s audited
consolidated financial statements for fiscal 2005, subject, however, to the
exception defined in B herein for Class II employee participants.

 

B.                                     For Class II employee participants,
bonuses under the Plan will be based on Adjusted Operating Income for fiscal
2005 as a percentage of Adjusted Net Revenues for such fiscal year. Adjusted Net
Revenues and Adjusted Operating Income will be determined by the Corporation’s
CEO and CFO acting jointly, by deducting the total net revenues and the total
cost of services and/or general and administrative expenses attributable to the
Corporation’s PSIMedica business unit in fiscal 2005 from the Corporation’s Net
Revenues and cost of services and/or general and administrative expenses as
reported on the Corporation’s audited consolidated financial statements for such
fiscal year.

 

C.                                     Bonus for Class I employee participants

 

In the event that Operating Income as a percentage of Net Revenues for fiscal
2005 equals or exceeds 9%, each Class I employee participant will be entitled to
be paid a bonus equal to the following percentage of his annual gross wages for
calendar 2005 (excluding commissions, bonuses,option exercise income, auto
expense charge-backs and any unearned income).

 

If the Operating Income

 

 

 

Percentage of Net Revenues

 

 

 

Is Equal to or

 

And

 

Bonus as a Percentage

 

Greater Than

 

Less Than

 

of Annual Gross Wages

 

 

 

 

 

 

 

9.00

%

9.25

%

5

%

9.25

%

9.50

%

10

%

9.50

%

10.00

%

15

%

10.00

%

10.50

%

20

%

10.50

%

11.00

%

25

%

11.00

%

11.50

%

30

%

10.50

%

12.00

%

35

%

12.00

%

12.50

%

40

%

12.50

%

13.00

%

45

%

13.00

%

—

 

50

%

 

D.            Bonus for Class II employee participants

 

In the event that Adjusted Operating Income as a percentage of Adjusted Net
Revenues for fiscal 2005 equals or exceeds 9%, each Class II employee
participant will be entitled to be paid a bonus equal to the following
percentage of his or her annual gross wages for calendar 2005 (excluding
commissions, bonuses, option exercise income, auto expense charge-backs and any
unearned income.)

 

1

--------------------------------------------------------------------------------


 

If the Adjusted Operating Income

 

 

 

Percentage of Adjusted Net Revenues

 

 

 

Is Equal to or

 

And

 

Bonus as a Percentage

 

Greater Than

 

Less Than

 

of Annual Gross Wages

 

 

 

 

 

 

 

9.00

%

9.25

%

5

%

9.25

%

9.50

%

10

%

9.50

%

10.00

%

15

%

10.00

%

10.50

%

20

%

10.50

%

11.00

%

25

%

11.00

%

11.50

%

30

%

10.50

%

12.00

%

35

%

12.00

%

12.50

%

40

%

12.50

%

13.00

%

45

%

13.00

%

—

 

50

%

 

E.                                      The maximum bonus to be paid pursuant to
the Plan to any Class I or Class II employee participant will not exceed 50% of
his or her annual gross wages for calendar 2005 (excluding commissions, bonuses,
option exercise income, auto expense charge-backs or any unearned
income),regardless of the amount of Operating Income or Adjusted Operating
Income. Furthermore, to qualify for a bonus under the Plan, the employee
participant must be a full-time employee of the Corporation on the last day of
fiscal 2005.

 

2

--------------------------------------------------------------------------------